Citation Nr: 1130510	
Decision Date: 08/17/11    Archive Date: 08/29/11	

DOCKET NO.  08-20 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left lower leg radiculopathy, claimed as secondary to service-connected left knee disabilities.

2.  Entitlement to an evaluation in excess of 20 percent for the residuals of injury to the right ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had active duty for training from March 19 to July 18, 1986, with additional active service from June 1988 to April 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2007 and June 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Upon review of this case, it is clear that the Veteran has chosen not to perfect his appeal regarding the issues of service connection for left hip and low back disabilities, as well as increased evaluations for service-connected postoperative impairment and degenerative joint disease of the left knee.  Accordingly, the sole issues remaining for appellate review are those listed on the title page of this decision.  

FINDINGS OF FACT

1.  Chronic left lower leg radiculopathy is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way causally related to the Veteran's service-connected left knee disabilities.  

2.  The Veteran's service-connected right ankle injury is presently characterized by tenderness to palpation along the distal aspect of the lateral malleolus and to the anterolateral aspect of the ankle, with increased pain on repetitive motion testing, but no evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  Chronic left lower leg radiculopathy was not incurred in or aggravated by active military service, nor is it in any way proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including service-connected pathology of the left knee.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for an evaluation in excess of 20 percent for the service-connected residuals of injury to the right ankle have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, Codes 5270, 5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in March 2007 and May 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The Veteran was further informed that, in order to substantiate his claim for an increased rating, he needed to show that his service-connected disability had undergone an increase in severity.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, the error was nonprejudicial in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 2 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as VA treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000); rec'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, in reaching the following determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks service connection for radiculopathy of his left lower leg.  In pertinent part, it is contended that the Veteran's current left lower leg radiculopathy is in some way causally related to his service-connected disabilities of the left knee.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Finally, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307), and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Pursuant to applicable law and regulation, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching the determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current level of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

In the present case, service treatment records fail to document the presence of chronic radiculopathy of the Veteran's left lower leg.  While it is true that, at the time of a service separation examination in April 1992, there was noted decreased strength in the Veteran's left lower leg, in conjunction with some atrophy of the left calf, at the time of that evaluation, the Veteran was only two months removed from surgery on his left knee, and still undergoing rehabilitation in the form of physical therapy.  Significantly, at the time of a subsequent VA orthopedic examination in October 1992, there was no evidence of any radiculopathy of the Veteran's left lower leg.

The Board acknowledges that, at the time of a more recent VA orthopedic examination in April 2007 (which examination, it should be noted, involved a full review of the Veteran's claims folder), there was present some diminished sensation to pinprick in the area of the Veteran's left lateral thigh and calf, as well as in the first, second, and third toes of his left foot.  However, in the opinion of the examiner, the Veteran's left lower leg condition was "not secondary" to his service-connected left knee problems.  Rather, the Veteran's left lower leg condition and radiculopathy were "more likely" related to his (nonservice-connected) low back problem.  

The Board finds the aforementioned VA opinion highly probative, because that opinion was based upon a full review of the Veteran's claims file, as well as a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner reviewed the claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's left lower leg radiculopathy did not, in fact, have its origin during his periods of active military service.  Moreover, such evidence clearly demonstrates that the Veteran's radiculopathy of his left lower leg is in no way proximately due to, the result of, or aggravated by his service-connected left knee pathology.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his left lower leg radiculopathy to his currently service-connected left knee pathologies.  However, and as noted above, the weight of the evidence is to the effect that the Veteran's radiculopathy of the left lower leg is, in fact, more likely the result of his nonservice-connected low back condition.  

The Board acknowledges the Veteran's statements regarding the origin of the disability at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his left lower leg radiculopathy to his service-connected left knee pathology.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of any particular probative value.  Significantly, the Veteran, as a layperson, is not competent to create the requisite causal nexus for the disability at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's lower leg radiculopathy with any incident or incidents of his period of active military service.  Nor has it been demonstrated that the Veteran's left lower leg radiculopathy is in any way proximately due to, the result of, or aggravated by his service-connected left knee pathologies.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and service connection for the disability in question must be denied.  


Increased Rating

In addition to the above, the Veteran in this case seeks an increased evaluation for the service-connected residuals of injury to his right ankle.  In pertinent part, it is contended that current manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 20 percent schedular evaluation now assigned.

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2010).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

While the Board must consider the Veteran's medical history, as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

In the case at hand, at the time of a VA orthopedic examination in April 2007, the Veteran's right ankle showed dorsiflexion of 20 degrees, with plantar flexion of 30 degrees.  Inversion was to 40 degrees, with eversion to 30 degrees.  While motion of the Veteran's right ankle was somewhat painful, there was no additional limitation with repetitive movement.  Nor was there any additional limitation due to flare-ups.  Further examination showed no evidence of any weakness or excess fatigability, though according to the Veteran, there was incoordination of his right ankle, such that it "gave way" on him once or twice a week.  

At the time of a subsequent VA examination in October 2008, the Veteran complained of weakness and giving way associated with swelling of his right ankle.  According to the Veteran, he experienced no flare-ups associated with his service-connected right ankle.  Further noted was that the Veteran wore high top boots for work, which provided some support, but did not help with his pain and swelling.  When further questioned, the Veteran indicated that he utilized no assistive device or brace.  Nor was there any effect of his right ankle on his occupation.  

On physical examination, the Veteran exhibited a normal gait.  Range of motion measurements of the Veteran's right ankle showed 0 to 20 degrees of dorsiflexion, with 0 to 45 degrees of plantar flexion without crepitus or obvious pain.  At the time of examination, there was some tenderness over the medial malleolus and deltoid ligament, as well as over the lateral anterior talofibular ligament of the Veteran's right ankle.  However, there was no evidence of any effusion, and the drawer test was negative.  The only additional limitations noted were following repetitive use, and there was no evidence of flare-ups, incoordination, weakness, or a lack of endurance with ankle function.  

As of the time of a more recent VA orthopedic examination in February 2010, the Veteran complained of pain along the distal aspect of the lateral malleolus extending to the anterolateral aspect of his right ankle, which he rated as 5 out of 10.  According to the Veteran, his right ankle gave way frequently, and he experienced frequent swelling.  When further questioned, the Veteran complained of painful clicking and popping in his right ankle, though he denied any problem with locking.  Currently, by the Veteran's own admission, he was receiving no medical treatment for his right ankle.  

On physical examination, there was some tenderness to palpation along the distal aspect of the lateral malleolus extending to the anterolateral aspect of the Veteran's right ankle, though with no swelling.  Range of motion was full and without pain, and the Veteran was able to hold his right foot at 90 degrees (neutral).  Dorsiflexion was from zero to 20 degrees, with plantar flexion from zero to 45 degrees.  Noted at the time of examination was that the Veteran did not exhibit any loss of motion due to pain, fatigue, weakness, endurance, or incoordination on repetitive motion.  However, the Veteran did experience some increased pain on repetitive motion testing.  Strength at the time of examination was 5/5, and the Achilles' (tendon) was straight and nontender on both weightbearing and nonweightbearing.  According to the examiner, the Veteran could easily heel and toe walk.  Moreover, his right ankle was stable to anterior drawer, as well as to inversion and eversion.  The clinical assessment was of a healed right ankle avulsion fracture, without radiographic evidence of degenerative changes but with complaints of arthralgia and giving way.

Pursuant to applicable law and regulation, a 20 percent evaluation is warranted where there is evidence of marked limitation of motion of the service-connected ankle.  38 C.F.R. § 4.71a and Part 4, Code 5271 (2010).  An increased, which is to say, 30 percent evaluation would require demonstrated evidence of ankylosis of the service-connected ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a and Part 4, Code 5270 (2010).  

As is clear from the above, the 20 percent evaluation currently in effect for the Veteran's service-connected residuals of right ankle injury is appropriate, and an increased rating is not warranted.  This is particularly the case given that, over the course of the current appeal, there has at no time been demonstrated the presence of ankylosis of the Veteran's right ankle.  Significantly, and as noted above, as of the time of the most recent VA examination in February 2010, range of motion of the Veteran's right ankle was described as "full and without pain."  While there was some tenderness to palpation along the distal aspect of the lateral malleolus extending to the anterolateral aspect of the Veteran's ankle, examination was negative for the presence of swelling, or of fatigue, weakness, lack of endurance, or incoordination on repetitive motion.  Ankle strength was described as 5/5, with the Veteran able to easily heel and toe walk.  Moreover, the Veteran's right ankle was stable not only to anterior drawer, but also to both inversion and eversion.

Based on the aforementioned, and, in particular, clinical findings on repeated VA examinations, the Board is of the opinion that the Veteran exhibits no more than a marked limitation of motion of his service-connected right ankle.  Nor is there evidence of ankylosis of any kind in the Veteran's right ankle.  The VA outpatient treatment records do not show any treatment for the right ankle and provide no findings pertinent to the claim.  Under the circumstances, the 20 percent evaluation now in effect for the Veteran's service-connected residuals of right ankle injury is appropriate, and an increased rating is not warranted.  

Throughout the time period, consideration has been given to whether there is any additional functional loss not contemplated in the currently assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  Here, on VA examination in October 2008 the examiner noted additional limitation following repetitive use but no additional limitation following repetitive use was noted on the April 2007 or February 2010 examinations.  There was no fatigability, incoordination, weakness, or lack of endurance.  Additionally, the effect of pain on limitation of motion is part of the consideration for the 20 percent evaluation.  The Board thus finds that there is no additional functional loss not contemplated in the currently assigned rating and that an increased evaluation on this basis are not warranted.

In reaching this determination, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the case at hand, it is clear that, over the course of the Veteran's current appeal, symptomatology attributable to his service-connected right ankle disability has been appropriately rated.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected right ankle is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Service connection for left lower leg radiculopathy is denied.

An evaluation in excess of 20 percent for the residuals of injury to the right ankle is denied.  



	                        ____________________________________________
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


